Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 13, 2022 has been entered.

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on April 13, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.




Claim Status

The instant application having Application has claims 1-2, 4, 8-14, 16 and 19-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 04/13/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-2, 4, 8-14, 16 and 19-20 are pending for this office action.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Brown et al (U.S. No. 2015/0106549) teaches  
receiving, by a storage node including a storage device, a plurality of write requests addressed to a storage unit; for each write request of the plurality of write requests performing, by the storage node: assigning a sequence number to the each write request; (a) transmitting the sequence number to a storage manager.
Brown et al (U.S. No. 2015/0106549) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest transfer executing the each write request on the storage device, detecting acknowledgment completion of the each write request; and (c) transmitting a message to the storage manager indicating that the sequence number of the each request has been acknowledged; storing, by the storage manager, a consistency point for the sequence number of the each write request in response to receiving the message from (c) for the each write request, wherein the consistency point further includes a time; receiving, by the storage manager, a rollback time; identifying, by the storage manager, a specified sequence number of a consistency point corresponding to the rollback time; and restoring, by the storage node, a state of the storage unit to a state following completion of the write request assigned the specified sequence number and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1-2, 4, 8-14, 16 and 19-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-2, 4, 8-14, 16 and 19-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163